DETAILED ACTION
[1]	Remarks
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
II.	Claims 1-20 are pending and have been examined, where claims 1-20 is/are rejected. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined no double patenting rejection(s) is/are necessary.
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 1-20 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “obtaining at least one computed tomography image of the core sample; and based on the at least one computed tomography image of the core sample, determining at least one property of the core sample as a function of the applied one or more pressures” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of pressure measurements, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
V.	The PCT application, PCT/US20/47658, is considered and the examiner determined no reference prior art are relevant to the claims of the current application.

[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-20 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims.
Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[3]	Grounds of Rejection
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 2 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zazovsky (US 20030084715) in view of Crawford (US 20170275970).

With regards to claim 1, Zazovsky discloses a method of determining properties of a core sample, the method comprising:


    PNG
    media_image1.png
    304
    478
    media_image1.png
    Greyscale

applying one or more pressures to the core sample (see figure 3, first step, sealing a sample of fluid at a baseline pressure and a sample of a formation having an initial pore pressure in a container);

    PNG
    media_image2.png
    226
    686
    media_image2.png
    Greyscale

based on the at least one measurement of the core sample, determining at least one pressure value of the core sample as a function of the applied one or more pressures (see figure 3, step three, determine the initial pore pressure relative to the baseline pressure from the measured change in fluid sample pressure):

    PNG
    media_image3.png
    200
    782
    media_image3.png
    Greyscale
.
Zazovsky is silent in disclosing obtaining at least one computed tomography image of the core sample; and based on the at least one computed tomography image of the core sample, determining at least one property of the core sample as a function of the applied one or more pressures. However, Zazovsky teaches determine the initial pore pressure relative to the baseline pressure from the measured change in fluid sample pressure which suggests a property measurement.  Crawford discloses obtaining at least one computed tomography image of the core sample (see paragraph 54 below); and 

    PNG
    media_image4.png
    166
    717
    media_image4.png
    Greyscale

based on the at least one computed tomography image of the core sample, determining at least one property of the core sample as a function of the applied one or more pressures (see figure 14a and see paragraph 90, the fracture network porosity, which can be determined as the ratio of fracture pore volume to model bulk volume in which only the fracture pore volume is stress sensitive and obtained by summing the pore volume of each individual fracture in the network as given by the product of fracture area and stress-sensitive mechanical aperture):

    PNG
    media_image5.png
    264
    849
    media_image5.png
    Greyscale
.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include computed tomography in order to extract additional features from the object for improving image recognition. 

With regards to claim 2, Zazovsky discloses the method of claim 1, wherein applying one or more of pressures to the core sample comprises applying at least one of an axial pressure, a radial pressure, or a pore fluid pressure to the core sample (see figure 3 below):

    PNG
    media_image6.png
    200
    782
    media_image6.png
    Greyscale
.

With regards to claim 10, Crawford discloses the method of claim 1, wherein determining at least one property of the core sample further comprises measuring a dilation of at least one pore of the core sample in at least one dimension (see figure 14A, measures the fractured porosity based on the reservoir). See the motivation for claim 1. 


With regards to claim 12, see the rationale and rejection for claim 11. In addition see Zazovsky, paragraph 121, where “the coefficient of thermal expansion for oil is probably about 1.5 times higher.”

3.	Claims 3-9 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zazovsky (US 20030084715) in view of Crawford (US 20170275970) and Proksa (US 20030142778).

With regards to claim 3, the combination of Zazovsky and Crawford as a whole discloses all the limitations of claim 1. Zazovsky discloses the method of claim 1, wherein obtaining at least one computed tomography image of the core sample comprises: rotating the core sample about a longitudinal axis of the core holder assembly (see paragraph 18, method can be performed simultaneously with drilling, and the downhole container, therefore, may be mounted on a drill string); Crawford discloses obtaining a series of computed tomography images of the core sample, but not wherein the series of  computed tomography images includes an image for at least every degree of rotation of the core sample.


    PNG
    media_image7.png
    568
    923
    media_image7.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include capturing an image of the object at every degree in order to detect hidden details for further improving image recognition. 

With regards to claim 4, Proksa discloses the method of claim 3, wherein the series of computed tomography images includes an image for at least every half degree of rotation of the core sample (see paragraph 16, mutually offset in the direction of the axis of rotation, intersecting two segments of the helix which are offset by the distance (2n+1)p in the direction of the axis of rotation, where n is a small integer number larger than or equal to 1 and p 

With regards to claim 5, Proksa discloses the method of claim 3, wherein determining at least one property of the core sample comprises utilizing a radon transform to transform two-dimensional pixels into cubic voxels (see paragraph 9, such measuring data from among the measuring data regionally redundantly filling the Radon domain that the Radon domain is completely and homogeneously filled with measuring data from cardiac motion phases). See the motivation for claim 3. 

With regards to claim 6, Proksa discloses the method of claim 5, wherein determining at least one property of the core sample further comprises measuring a displacement of at least one characteristic of the core sample in three dimensions (see figure 2, 3D image is generated from the object imaged):

    PNG
    media_image8.png
    510
    885
    media_image8.png
    Greyscale
.
See motivation for claim 3.


    PNG
    media_image9.png
    444
    743
    media_image9.png
    Greyscale
.
See motivation for claim 3.

With regards to claim 8, Crawford discloses the method of claim 6, wherein determining at least one property of the core sample further comprises simulating a permeability of the core sample based on the measured displacement of the at least one characteristic of the core sample (see figure 14A and figure 14B, the porosity is measured based on the pressure, where the pressure is based on the depth shown in figure 12A):

    PNG
    media_image10.png
    183
    628
    media_image10.png
    Greyscale
.
See motivation for claim 3.

With regards to claim 9, Crawford discloses the method of claim 6, wherein determining at least one property of the core sample further comprises determining a confined compressive strength of the core sample based at least partially on the measured displacement of the at least one characteristic of the core sample (see figure 14B the compressibility is measured based on the pressure):

    PNG
    media_image11.png
    236
    859
    media_image11.png
    Greyscale
.
See motivation for claim 3.

With regards to claim 14, see the rationale and rejection for claim 2. 



With regards to claim 16, see the rationale and rejection for claim 6. 

With regards to claim 17 see the rationale and rejection for claim 9. 

With regards to claim 18, see the rationale and rejection for claim 11. 

With regards to claim 19, see the rationale and rejection for claim 12. 

With regards to claim 20, see the rationales and rejections for claims 1, 3, 5, 6 and 7. See the motivations for claims 1 and 3 for combining all three references. Also see figure 14A below from Crawford: 
 
    PNG
    media_image5.png
    264
    849
    media_image5.png
    Greyscale
.


CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 8/17/21